Citation Nr: 0431637	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated discs of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2000, 
which denied service connection for herniated discs of the 
lumbar spine under the well-grounded standard.  An April 2003 
rating decision adjudicated the case under provisions of the 
Veterans Claims Assistance Act (VCAA) 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

In September 2004, the veteran testified before the 
undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  The veteran was not diagnosed as having arthritis or any 
other chronic back disease in service, nor is there a 
combination of manifestations sufficient to identify a 
chronic disease at that time.
 
2.  The record lacks evidence of continuity of symptomatology 
of a back disorder due to an in-service injury.

3.  A current back disorder is more likely than not a result 
of normal aging and arthritis.


CONCLUSION OF LAW

The veteran's current back disorder was not incurred in 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under VCAA are examined before addressing the 
merits of the appeal.

VA notified the veteran in a March 2002 letter, and 
particularly an April 2003 letter, of any information and 
evidence needed to substantiate and complete his claim, 38 
U.S.C.A. § 5103(a) (West 2002).  The earlier letter asked the 
veteran for the names and addresses of medical care providers 
who treated the back disorder from the date of discharge to 
the present.  The April 2003 letter listed the evidence of 
record at that time, and asked the veteran for any additional 
information.  Further, there is a letter in the record 
informing the veteran of the relevance of continuous 
treatment, and apparently symptomatology as the RO sought lay 
statements from persons who served with the veteran, or 
family members with direct knowledge of the disorder.  

Both the March 2002 and April 2003 letters informed the 
veteran which portion of the evidentiary information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf (like medical, employment, or 
Federal agency records as stated in the March 2002 letter, 
and any further medical records identified by the veteran in 
the April 2003 letter), 38 C.F.R. § 3.159(b)(1) (2004), in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a substantially complete application was received prior to 
the date of VCAA enactment.  Thereafter, a February 2000 
rating decision denied the service connection claim on 
appeal, and the veteran received the March 2002 and April 
2003 letters.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VA assisted the veteran in obtaining evidence necessary 
to substantiate the claim by obtaining service medical 
records, and outpatient treatment records from the Tampa VA 
Medical Center.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c) (2004).  Additionally, it is noted the RO 
asked the veteran to sign and complete Authorization and 
Consent to Release Information forms for Drs. Saleh and 
Pirrello in the March 2002 assistance letter.  The returned 
forms of record do not identify these private physicians, 
rather, the veteran referred to Dr. Oliverio, who, as the 
veteran asserted, treated him from 1972 to 1984.  The veteran 
identified Dr. Oliverio had died, and he thought the son took 
over the medical practice.  Of record is a RO letter 
attempting to contact Dr. Oliverio, but without success as 
the letter was returned.  The other form identified the 
Brookville VA Outpatient Clinic.  Without further information 
in response to the assistance letters, the RO discharged its 
duty to contact identified private practitioners and obtain 
relevant medical records.  

Though potentially not necessary, the veteran was afforded a 
VA medical examination for the back disorder.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Thus, further examination is 
not required.  38 C.F.R. § 3.159(c)(4) (2004).
 
For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.  

I.  Facts

The veteran's service medical records contain a notation 
generated at the 27th Evacuation Hospital in October 1943 
that an x-ray of the lumbar spine showed no bony pathology.  
The veteran was diagnosed as having a sprain of the lumbar 
musculature with an undetermined cause.  All symptoms 
subsided with rest.

The veteran testified at a September 2004 hearing that he 
hurt his back in service after sleeping in tents on the 
ground and that one morning, he could not straighten up his 
back.  The veteran stated he refused an offer of surgery in 
service.  He stated that back pain would come and go and that 
a corpsman in the veteran's battery would give him aspirin.  
The veteran did not mention his back when receiving medical 
treatment for other conditions.  He recollected falling off 
of a truck one time, but did not directly attribute the 
incurrence of the back disorder to that event.

The veteran's report of physical examination prior to 
discharge listed back strain as a significant disease.  The 
back strain was noted under musculoskeletal defects, but no 
abnormalities were found.  A December 1946 rating decision 
denied service connection for back strain because according 
to the last examination performed (that is the veteran's 
separation examination), no back ailment was found.

Following service, the veteran testified his back bothered 
him at his job as a baker, but he did not complain in fear of 
losing employment.  The veteran did not take time off from 
work due to back pain because he was promoted to management.  
He otherwise had no strenuous work.  The veteran stated Dr. 
Oliverio treated him with epidural injections in the spine.  

The veteran submitted a 1998 radiology report from Dr. 
Pirrello, who found moderate acquired central canal stenosis 
L3-4 and L4-5 levels, mild lateral recess stenosis involving 
the L4-5 level bilaterally, as well as right L5-S1, and small 
focal protruding disc posterolateral and to the right L2-3 
level.  The latter was causing slight effacement of the right 
anterolateral thecal sac margin.

Dr. Saleh wrote a September 2000 letter concerning the 
veteran's back.  He noted persistent low back pain, which 
apparently started in 1943, after an injury at the service in 
World War II.  A physical examination found diffuse 
tenderness at the spine with limited range of motion to about 
70 percent of normal.  Dr. Saleh's impression was low back 
pain with exacerbation status post injury at work.  He 
stated:  "Of course, the debate whether this is related to 
his service injury in 1943 will continue, even though it is 
known that trauma at this point of any type will initiate, 
provoke, and of course, speed up the formation of arthritic 
change at any joint in general."  

A June 2001 treatment report from the Brooksville VA 
Outpatient Clinic noted the veteran had low back pain, 
degenerative disc disease, and that epidural injections, 
flexerial, and naproxen had been helpful.  

In February 2003, the veteran underwent a VA examination.  
The veteran reported he hurt his back when he fell off of a 
truck in service.  The veteran received treatment in service, 
and then it got better, and the injury improved.  The veteran 
reported back pain that "comes and goes," with episodes of 
pain about three times a month.  The examiner noted the 
veteran's x-rays of the lumbar spine showed advanced 
degenerative osteoarthritis with a mild associate scoliosis 
and decreased disc space heights throughout his lumbar spine.  
The examiner opined that the veteran's complaint of low back 
pain was more likely than not a result of normal aging and 
arthritis, based on the fact that the veteran had significant 
improvement of back pain after his treatment in the service, 
and at present has more evidence of normal arthritis change 
and aging and symptomatology form this condition that it does 
from any traumatic injury, which may have occurred while he 
was in service in the 1940's.  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including arthritis, become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Though the veteran was treated for a back condition in 
service, there is no medical evidence or opinion of record 
demonstrating it was chronic in service or during the one-
year presumptive period for arthritis.  The veteran was not 
diagnosed with arthritis as a result of the lumbar strain 
noted in the service medical records.  Particularly, the 
veteran's discharge examination noted no abnormalities of the 
musculoskeletal system.  Dr. Saleh's opinion that whether the 
veteran's current disability was related to a "service 
injury" in 1943 remained open to debate, did not, however, 
state the veteran had arthritis or any other chronic disease 
in service.  Additionally, the February 2003 VA examiner 
opined the veteran's back pain was more likely than not a 
result of normal aging and arthritis.  The examiner did not 
challenge that an injury may have occurred in the 1940s to 
the veteran's back, but rather, stated the veteran's back 
condition had more evidence of normal arthritis change and 
aging than from trauma.   

The veteran contends because MRI technology was unavailable 
in the early 1940s, any statement that he did not incur 
traumatic injury to the spine would be speculative.  The VA 
examiner, however, based the medical opinion on the veteran's 
report that the back pain responded to treatment, and his 
interpretation of current x-ray.  The veteran's service 
medical records note all symptoms of lumbar strain subsided 
with rest.  

Because the medical evidence does not provide a nexus between 
the veteran's in-service injury and arthritis (or disc 
problems), continuity of symptomatolgy must be considered.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this 
regard, it is noted continuity of symptomatology, not 
continuity of treatment, is required to establish a nexus 
between a disorder noted in service and a chronic disorder 
found after service.  See Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  

The record, however, lacks a showing of continuity of 
symptomatology.  Though 
lay individuals can provide probative evidence as to 
symptomatology sufficient to establish service connection, 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), the veteran's 
statements as of 1999 when he filed a claim that his back 
disorder was incurred in service and had been painful over 
the years does not provide the necessary continuity of 
symptomatology.  There are no medical records indicating 
continuous treatment of a back disorder, nor are there lay 
statements from individuals with direct knowledge of the 
veteran's back pain over the 50+ years after discharge.  Such 
a lapse of time between service separation and the 1998 
documentation of disc problems and a 2003 diagnosis of 
advanced degenerative osteoarthritis in the record, is a 
factor for consideration in a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even in 
light of the veteran's contention that he received back 
treatment from Dr. Oliverio commencing in 1972 (from whom 
records could not be obtained after attempt), a significant 
lapse in time between discharge from service and treatment or 
statements concerning symptoms mitigates against service 
connection for the current back disorder.

Finally, there is no evidence of arthritis within one year of 
the veteran's separation from service.  

Thus, the preponderance of the evidence is against the claim 
of service connection, and the benefit of the doubt is not 
for application.  


ORDER

Entitlement to service connection for disability of the 
lumbar spine, including herniated discs and osteoarthritis, 
is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



